FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                   Jul 18 2012, 9:16 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                               CLERK
                                                                         of the supreme court,
                                                                         court of appeals and
                                                                                tax court




ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

JOSEPH M. CLEARY                                            GREGORY F. ZOELLER
Collignon & Dietrick                                        Attorney General of Indiana
Indianapolis, Indiana
                                                            ANDREW R. FALK
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

                                                    )
DEMARCO DAVIS,                                      )
    Appellant-Defendant,                            )
                                                    )
               vs.                                  )      No. 82A01-1109-CR-454
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                         The Honorable Kelli E. Fink, Magistrate
                            Cause No. 82C01-1007-FB-841


                                           July 18, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                         Case Summary

          Demarco Davis (“Davis”) was convicted of Dealing in Cocaine, as a Class B felony1;

Dealing in Marijuana, as a Class A misdemeanor2; and Maintaining a Common Nuisance, as

a Class D felony.3 He now appeals his conviction for Dealing in Cocaine.

          We affirm.

                                              Issues

          Demarco raises two issues for our review, which we restate as:

             I.    Whether the trial court abused its discretion when it admitted into
                   evidence testimony identifying a white powder as cocaine; and

            II.    Whether there was sufficient evidence to support his conviction for
                   Dealing in Cocaine.

                                   Facts and Procedural History

          In July 2010, Davis resided at 920 Negley Avenue, Apartment A, in Evansville (“920

Negley”). The Joint Narcotics Task Force (“JTF”), a group of Evansville Police Department

and Vanderburgh County Sheriff’s Office detectives, conducted surveillance of 920 Negley

and, on July 8, 2010, obtained a warrant to search the residence. Officers from the JTF

executed the search warrant that day.

          Upon entering the apartment, police found Davis in the apartment along with two

other individuals, Richard Dulane and Candy Ingram (“Ingram”). Police arrested Davis and

advised him of his Miranda rights. Davis orally waived his rights, told police that he had

1
    Ind. Code § 35-48-4-1(a)(2).
2
    I.C. § 35-48-4-10(a)(2).
3
    I.C. § 35-48-4-13(b).

                                                2
moved into 920 Negley a couple of weeks prior to July 8, 2010, and that he shared the

apartment with Ingram. A pat-down search of Davis yielded a small baggie with a substance

Davis admitted was marijuana, a bundle of cash totaling around $2,345, and multiple cellular

telephones. Davis admitted that the marijuana was his, but disclaimed any knowledge

concerning any other illicit activities that may have occurred at the home.

        The group of officers who served the warrant spread out through the apartment to

search for evidence. One officer, Detective John Evans (“Detective Evans”), found a small

black safe in the basement of the residence, in which were flakes of white powder and a set

of scales with a white powdery residue on them. In the kitchen, Detective Cliff Simpson

(“Detective Simpson”) found a strainer with a white powdery residue, a gallon-size plastic

bag with white powder in it, a digital scale, two bottles of MSM,4 baking soda, a measuring

cup with white powdery residue, an electric hand-mixer with a white powdery residue, and a

butter knife with white powdery residue. The white powder in the plastic bag was later

determined to be cocaine. Also found in the kitchen was a plastic bag with a green, leafy

substance that was later determined to be marijuana.

        One of the apartment’s bedrooms was largely empty, though it contained a set of

plastic drawers. Behind the set of drawers, detectives found a small box that contained a

plastic bag and several pieces of silverware; the bag contained a small amount of white

powder, and there was a white powdery residue on the silverware. The white powder in the

bag was later determined to be cocaine. In another bedroom, detectives located a stack of

4
  MSM was, here, found in pill form, and is frequently used for promoting the health of cartilage and
joints.

                                                     3
cash totaling around $3,000 resting on the floor behind a dresser.

       On July 12, 2010, the State charged Davis with Dealing in Cocaine, Dealing in

Marijuana, and Maintaining a Common Nuisance.

       On June 29 and 30, 2011, a jury trial was conducted. During the trial, Davis objected

on numerous occasions to testimony from police detectives that tended to identify the white

residue found on many of the items as being cocaine residue; most witnesses testified that the

residue could be identified as appearing to be a narcotic, but not cocaine. Detective Simpson,

however, testified that certain powder he obtained during a search of the kitchen was

cocaine; Davis objected and moved for a mistrial. The trial court denied the motion and

ultimately permitted Detective Simpson to testify that based upon his training and experience,

the powder had the characteristics of cocaine. At the conclusion of the trial, the jury found

Davis guilty of all charges.

       On August 19, 2011, the trial court entered judgments of conviction against Davis and

sentenced him to twelve years imprisonment for Dealing in Cocaine, one year of

imprisonment for Dealing in Marijuana, and two years imprisonment for Maintaining a

Common Nuisance, with all of the sentences run concurrently for an aggregate term of

twelve years imprisonment.

       This appeal followed.

                                 Discussion and Decision

                                  Admission of Evidence

       Davis purports that the trial court erred when it denied his motion for a mistrial. His


                                              4
argument on appeal, however, is that Detective Simpson’s testimony concerning his training

and ability to differentiate cocaine from other narcotics was an insufficient foundation upon

which to permit his opinion testimony that the white powder he found in the kitchen of 902

Negley was cocaine. Thus, while he contends that the trial court erred when it denied his

motion for mistrial, we address his argument as one questioning the admissibility of

evidence.

       We review a trial court’s ruling on the admissibility of evidence for an abuse of

discretion, which occurs when the ruling is contrary to the logic and effects of the facts and

circumstances before it, or when the trial court has erred on a matter of law. Tolliver v.

State, 922 N.E.2d 1272, 1278 (Ind. Ct. App. 2010), trans. denied. Even where the trial court

has erroneously admitted evidence, we will not reverse the judgment where the error is

harmless. Ind. Trial Rule 61; Tolliver, 922 N.E.2d at 1278. Error is harmless where there is

substantial independent evidence of guilt such that there is no substantial likelihood that the

erroneously admitted evidence contributed to the conviction. Tolliver, 922 N.E.2d at 1278

(citing Cook v. State, 734 N.E.2d 563, 569 (Ind. 2000)).

       Davis argues that Detective Simpson’s testimony, which opined that the white

powder found in the kitchen at 920 Negley was cocaine, was inadmissible under Evidence

Rules 701 and 702. Rule 701 provides:

       If the witness is not testifying as an expert, the witness's testimony in the form
       of opinions or inferences is limited to those opinions or inferences which are
       (a) rationally based on the perception of the witness and (b) helpful to a clear
       understanding of the witness's testimony or the determination of a fact in issue.

Ind. Evidence Rule 701. “[T]he testimony of an observer, skilled in an art or possessing

                                               5
knowledge beyond the ken of the average juror may be nothing more than a report of what

the witness observed, and therefore, admissible as lay testimony.” Vasquez v. State, 741

N.E.2d 1214, 1216 (Ind. 2001).

       “Experts may testify to opinions based on inadmissible evidence, provided that it is of

the type reasonably relied upon by experts in the field.” Evid. R. 703. “Testimony in the

form of an opinion or inference otherwise admissible is not objectionable merely because it

embraces an ultimate issue to be decided by the trier of fact,” Evid. R. 704(a), though a

witness may not opinion as to “intent, guilt, or innocence in a criminal case.” Evid. R.

704(b). However, “[t]he opinion of someone sufficiently experienced with the drug may

establish its identity, as may other circumstantial evidence.” Vasquez, 741 N.E.2d at 1216.

Thus, in Vasquez the Indiana Supreme Court affirmed the defendant’s conviction for glue

sniffing; while acknowledging that chemical analysis is “perhaps the best way” to establish

the identity of a substance, id., the court concluded that “persons experienced in the area may

be able to identify cigarette smoke, marijuana, and even toluene” by scent alone. Id. at 1217.

       Here, Detective Simpson testified that he could identify the white powdery substance

he found in the kitchen of 920 Negley based upon its scent and appearance. Detective

Simpson testified that cocaine has an “earthy smell” that he could readily identify from

seventeen years of police work, which included thirteen years as a narcotics detective with

direct and regular involvement with cocaine-related enforcement activities. Detective

Simpson stated that this “earthy” scent was different from the smell of powdered

methamphetamine, which he stated smells like ammonia. (Tr. at 160.) He further testified


                                              6
that he could differentiate cocaine based upon its whiteness, which was brighter than

methamphetamine powder. Based upon Detective Simpson’s experience and testimony

concerning his ability to differentiate powdered cocaine from methamphetamine, heroin, and

other powdered narcotics, we cannot conclude that the trial court abused its discretion when

it permitted his testimony on the identity of the powder found in Davis’s apartment.

       Moreover, even if admission of Detective Simpson’s testimony was an abuse of

discretion, such error was harmless. Kim Early, a forensic scientist with the Indiana State

Police crime laboratory, testified that two samples of the powder taken from 920 Negley

tested positive for cocaine base, and laboratory reports concerning this testing were admitted

into evidence. Several other officers testified that the white powder and residues found in

various areas of the home were characteristic of a narcotic. And, as we discuss below, there

was other substantial evidence sufficient to support Davis’s convictions.

       We therefore find no error in the trial court’s admission of Detective Simpson’s

testimony at trial.

                                Sufficiency of the Evidence

       We turn now to Davis’s other issue on appeal, whether there was sufficient evidence

to support his conviction. Our standard of review in these matters is well-settled. We

consider only the probative evidence and reasonable inferences supporting the verdict. Drane

v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess the credibility of witnesses or

reweigh evidence. Id. We will affirm the conviction unless “no reasonable fact-finder could

find the elements of the crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v.


                                              7
State, 726 N.E.2d 268, 270 (Ind. 2000)). “The evidence is sufficient if an inference may

reasonably be drawn from it to support the verdict.” Id. (quoting Pickens v. State, 751

N.E.2d 331, 334 (Ind. Ct. App. 2001)).

         Here, Davis challenges his conviction for Dealing in Cocaine, as a Class B felony. To

convict Davis as charged, the State was required to prove beyond a reasonable doubt that

Davis knowingly possessed cocaine with the intent to deliver it. I.C. § 35-48-4-1(a)(2); App.

at 90.

         Davis contends that there was insufficient evidence to establish his constructive

possession of the cocaine in the apartment. Actual possession occurs when an individual

“‘has direct physical control over the item.’” Massey v. State, 816 N.E.2d 979, 989 (Ind. Ct.

App. 2004) (quoting Henderson v. State, 715 N.E.2d 833, 835 (Ind. 1999)). Because Davis

did not have actual possession of the cocaine, the State was required to prove that he had

constructive possession of the drugs. “In order to prove constructive possession, the State

must show that the defendant has both (1) the intent to maintain dominion and control and (2)

the capability to maintain dominion and control over the contraband.” Iddings v. State, 772

N.E.2d 1006, 1015 (Ind. Ct. App. 2002), trans. denied.

         “The State must demonstrate the defendant’s knowledge of the presence of the

contraband to prove the intent element.” Grim v. State, 797 N.E.2d 825, 832 (Ind. Ct. App.

2003). Where the defendant has possession of the premises where contraband is discovered,

but that possession is not exclusive, the defendant’s knowledge may be inferred from

additional circumstances, and he must be “able to reduce the controlled substance to his


                                               8
personal possession.” Id. “In a manufacturing type [sic] setting, a defendant’s presence does

not compel a conviction but it does present a prima facie case of possession.” Moore v.

State, 613 N.E.2d 849, 851 (Ind. Ct. App. 1993). Additional circumstances that Indiana

courts have found to support an inference that a defendant had “‘knowledge of the nature of

the controlled substances and their presence,’” Gee v. State, 810 N.E.2d 338, 341 (Ind. 2004)

(quoting Lampkins v. State, 682 N.E.2d 1268, 1275 (Ind. 1997), modified on reh’g, 685

N.E.2d 698 (Ind. 1997)), include:


       (1) incriminating statements made by the defendant, (2) attempted flight or
       furtive gestures, (3) location of substances like drugs in settings that suggest
       manufacturing, (4) proximity of the contraband to the defendant, (5) location
       of the contraband within the defendant's plain view, and (6) the mingling of the
       contraband with other items owned by the defendant.

Id.

       Here, Davis was arrested in an apartment he occupied with Ingram and in which

another individual was also found. Detective Simpson testified that he had twice conducted

surveillance of the apartment before obtaining and executing the warrant and had seen Davis

come and go several times. He further testified that, on at least one occasion, Davis unlocked

the apartment with a key. Davis told police that he had resided in the apartment for a few

weeks and that he and Ingram divided the rent obligations between themselves. Detectives

found clothing in only two rooms of the house—the upstairs bedroom and the downstairs

laundry room—and there was no women’s clothing in the upstairs bedroom.

       Large sums of cash were found in the upstairs bedroom and on Davis’s person.

Detectives also found multiple cellular telephones in the residence, including two or three on

                                              9
Davis’s person. Detective Heath Stewart testified that drug dealers frequently possess large

amounts of cash and numerous telephones. Detective Simpson testified that the purpose of

having multiple telephones is to separate customer and supplier communications and to

shield the dealer’s sources of drugs from police in the event of the dealer’s arrest.

       Detectives also found a small box containing a plastic bag with some powdered

cocaine and silverware with a white powdery residue. The box was plainly visible in the

downstairs bedroom behind a set of plastic drawers. There was little other furniture found in

the room, and no witness recalled the presence of clothing in the room.

       While drugs were not in plain view in the kitchen, the strainer with white residue in it

was in plain view, with a small amount of raw cocaine placed in a plastic bag in a cabinet

that smelled of cocaine. There was no food in the kitchen, nor much in the way of kitchen

utensils beyond the strainer, electric mixer, a measuring cup, and a knife and spoon; many of

these items had white powdery residue on them. Also found in the kitchen cabinets were

MSM, which Detective Simpson testified is used to “cut” raw cocaine to dilute its strength

for street use, and baking soda, which is combined with raw cocaine powder and water to

produce crack cocaine.

       All together, then, we conclude there was sufficient evidence from which a reasonable

fact-finder could infer that Davis had constructive possession of the cocaine in the apartment

for purposes of manufacturing and selling the drug.

                                         Conclusion

       The trial court did not err when it admitted into evidence a detective’s testimony


                                              10
identifying a white powder as cocaine based on the detective’s experience and training.

There was sufficient evidence to support Davis’s conviction for Dealing in Cocaine.

      Affirmed.

ROBB, C.J., and MATHIAS, J., concur.




                                           11